DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7, 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki et al. (US20090140743), hereinafter referred to as ‘Ohnuki’ and in further view of  Yang et al. (US20120139548), hereinafter referred to as ‘Yang’.

Regarding Claim 1, Ohnuki discloses a method for detecting voltages of a plurality of battery cells  in a battery pack (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010), wherein each battery cell of (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010) is coupled to a respective converter (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]) of a plurality of converters (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]), wherein said plurality of converters (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]) are coupled to anodes (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]) of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010) switching unit (In the cell voltage detecting circuit 12, backflow prevention diodes D1-D5 are inserted so as to allow currents to pass in a direction from the discharge type constant current circuits VC1-VC5, which are connected to the cell modules B1-B5 on the higher potential side of a switch SW1, to the current-voltage converter circuits CV1-CV5 [0065]), an anode of said each battery cell is coupled to said respective converter through a respective first path of a plurality of first paths (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]), a cathode of said each battery cell is coupled to said respective converter through a respective second path of a plurality of second paths (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]; Fig. 1), said switching unit corresponding to a battery cell of said plurality of battery cells (Also, in accordance with a fourth aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells, for detecting a voltage between terminals of the cell module including: discharge type constant current circuits where one terminal having the lowest potential of all is set to the reference potential, any one of mutual connection points of the cell modules except both ends of the battery pack is used as a middle point, a cut-off switch is provided at the middle point, each of the discharge type constant current circuits is provided for each of the cell modules and outputs a current representative of a voltage of the cell module [0017]), to enable said anode of said battery cell to provide a current and a current through said respective path for said battery cell to said respective converter for said battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]), wherein said current flows from said anode of said battery cell through said respective converter for said battery cell to ground (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]); and detecting a voltage of said battery cell by said respective converter for said battery cell (…a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules…current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit into a voltage [0017]).
	However, Ohnuki does not disclose a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells. 

	Regarding Claim 2, Ohnuki and Yang disclose the claimed invention discussed in claim 1. 
Ohnuki discloses two adjacent battery cells of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010), to enable two adjacent converters of said plurality of converters that correspond to said two adjacent battery cells while the other converters of said plurality of converters (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]; Fig. 1), wherein an converter of said two adjacent converters receives an current and a current from an anode of an upper battery cell of said two adjacent battery cells through a path of said plurality of paths that corresponds to said upper battery cell (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]; Fig. 1), and wherein a current and a current from an anode of a lower battery cell of said two adjacent battery cells flows through a path of said plurality of paths that corresponds to said upper battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]), and detecting a voltage of said upper battery cell by said converter (…a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules…current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit into a voltage [0017]).
However, Ohnuki does not disclose a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells.

Regarding Claim 4, Ohnuki and Yang disclose the claimed invention discussed in claim 1.

Ohnuki discloses plurality of converters, wherein each converter of said plurality of converters receives an current and a current from an anode of a respective battery cell of said plurality of battery cells through a respective path of said plurality of paths that corresponds to said each converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), and wherein an current and a current from an anode of a lower battery cell adjacent to said respective battery cell flows through a respective path of said plurality of paths that corresponds to said each converter (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]; Fig. 1).
	However, Ohnuki does not disclose turning on said plurality of switching units.
	Nevertheless, Yang discloses turning on said plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate turning on said plurality of switching units for operating battery cells and to improve operation of the battery pack.

Regarding Claim 7, Ohnuki and Yang disclose the claimed invention discussed in claim 6.

	Ohnuki discloses a branch; said sampling current flows through said branch; said branch is operable for generating said current; said current flows to said branch from said path that corresponds to said converter (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039];Fig. 1); said branch is operable for generating said current; and said current flows to said branch from said  path that corresponds to said converter (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]; Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]; Fig. 1).

Regarding Claim 10, Ohnuki and Yang disclose the claimed invention discussed in claim 1.

	Ohnuki discloses wherein said plurality of battery cells comprises a top battery cell (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010), said method further comprising: duplicating, by a mirroring unit, a current and a current of a converter of said plurality of converters that corresponds to said top battery cell (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]), a difference between a current through a first path of said plurality of first paths that corresponds to said converter and a current through a path of said plurality of paths that corresponds to said converter (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]), wherein said mirroring unit is coupled to said second path that corresponds to said converter; and generating a current by a current though a path of said plurality of paths that corresponds to a first battery cell of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010).
Regarding Claim 12, Ohnuki and Yang disclose the claimed invention discussed in claim 10.

Ohnuki discloses a current through a cathode of said top battery cell to an anode of said top battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]; Fig. 1), a difference between a current through said top battery cell and currents through other battery cells of said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).

Regarding Claim 13, Ohnuki and Yang disclose the claimed invention discussed in claim 12.

Ohnuki discloses detecting a voltage of said each battery cell of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010]); enabling said converter that corresponds to said top battery cell (In the cell voltage detecting circuit 12, backflow prevention diodes D1-D5 are inserted so as to allow currents to pass in a direction from the discharge type constant current circuits VC1-VC5, which are connected to the cell modules B1-B5 on the higher potential side of a switch SW1, to the current-voltage converter circuits CV1-CV5 [0065]); receiving, by said converter that corresponds to said top battery cell, said current and said current from said top battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]); and generating said current proportional to a sum of said current and said current from said top battery cell (a potential of the middle point is set to a reference potential, each of the discharge type constant current circuits is provided for each of the cell modules on a higher potential side of the middle point and outputs a current representative of a voltage of the cell module; first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]).

Regarding Claim 14, Ohnuki discloses a controller for detecting voltages of a plurality of battery cells in a battery pack, said controller comprising : (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010) a plurality of converters coupled to said plurality of battery cells (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]; a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010]), an anode of each battery cell of said plurality of battery cells is coupled to a respective converter of said plurality of converters through a respective first path of a plurality of first paths (the cell module on the lower potential side of the middle point and the current-voltage converter circuit connected to the discharge type constant current circuit for locating an anode at an output terminal of the discharge type constant current circuit, and for locating a cathode at an input terminal of the current-voltage converter circuit [0018]), a cathode of said each battery cell is coupled to said respective converter through a respective path of a plurality of paths (the cell module on the lower potential side of the middle point and the current-voltage converter circuit connected to the discharge type constant current circuit for locating an anode at an output terminal of the discharge type constant current circuit, and for locating a cathode at an input terminal of the current-voltage converter circuit [0018]); and a switching unit coupled between said plurality of battery cells and said plurality of converters (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010]; That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]), wherein said plurality of converters are coupled to anodes of said plurality of battery cells through said switching unit (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010]; That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]), wherein when a switching unit corresponds to a battery cell of said plurality of battery cells is turned on (In the cell voltage detecting circuit 12, backflow prevention diodes D1-D5 are inserted so as to allow currents to pass in a direction from the discharge type constant current circuits VC1-VC5, which are connected to the cell modules B1-B5 on the higher potential side of a switch SW1, to the current-voltage converter circuits CV1-CV5 [0065]), an anode of said battery cell provides an operating current and a current through said respective first path for said battery cell to said respective converter for said battery cell (the cell module on the lower potential side of the middle point and the current-voltage converter circuit connected to the discharge type constant current circuit for locating an anode at an output terminal of the discharge type constant current circuit, and for locating a cathode at an input terminal of the current-voltage converter circuit [0018]), wherein said operating current flows from said anode of said battery cell through said respective converter for said battery cell to ground (the cell module on the lower potential side of the middle point and the current-voltage converter circuit connected to the discharge type constant current circuit for locating an anode at an output terminal of the discharge type constant current circuit, and for locating a cathode at an input terminal of the current-voltage converter circuit [0018]; The middle point of the cell modules B1, B2, . . . , B10 (in this case, a connection point between the cell module B5 and the cell module B6) is connected to a grounded (GND), and the potential of GND is set to a reference potential [0035]).
However, Ohnuki does not disclose a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells. 

Regarding Claim 15, Ohnuki and Yang disclose the claimed invention discussed in claim 14.

Ohnuki discloses adjacent battery cells of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010), to enable two adjacent converters of said plurality of converters that correspond to said two adjacent battery cells while the other converters of said plurality of converters (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]), wherein an upper converter of said two adjacent converters receives a current and a current from an anode of an upper battery cell of said two adjacent battery cells through a path of said plurality of  paths that corresponds to said upper battery cell (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), and wherein an operating current and a current from an anode of a lower battery cell of said two adjacent battery cells flows through a path of said plurality of paths that corresponds to said upper battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]), and detecting a voltage of said upper battery cell by said upper converter (…a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules…current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit into a voltage [0017]).
However, Ohnuki does not disclose a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells.

Regarding Claim 17, Ohnuki and Yang disclose the claimed invention discussed in claim 14.

Ohnuki discloses plurality of converters, wherein each converter of said plurality of converters receives an operating current and a current from an anode of a respective battery cell of said plurality of battery cells through a respective first path of said plurality of first paths that corresponds to said each converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), and wherein an operating current and a current from an anode of a lower battery cell adjacent to said respective battery cell flows through a respective path of said plurality of paths that corresponds to said each converter (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]).
	However, Ohnuki does not disclose turning on said plurality of switching units.
	Nevertheless, Yang discloses turning on said plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate turning on said plurality of switching units for operating battery cells and to improve operation of the battery pack.


Claims 3, 9, 11, 16, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki and Yang, and further in view of Hochstetler and Kudo et al. (CN103765721) hereinafter referred to as ‘Kudo’.

	Regarding Claim 3, Ohnuki and Yang disclose the claimed invention discussed in claim 2.

	Ohnuki discloses differences between currents through each battery cell of said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, Ohnuki does not disclose controlling duty cycles of said two switching units.
	Nevertheless, Yang discloses switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a two switching units for operating battery cells and to improve operation of the battery pack.
However, the combination does not disclose controlling duty cycles.
Nevertheless, Kudo discloses controlling duty cycles (duty cycle control method and equalization switching of 3 single battery unit 222 for switching and enables it to be switched on and process duty cycle control method [0312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Kudo to incorporate controlling duty cycles to have a ratio of time a load is on and off a circuit and to improve current output of the battery pack.

Regarding Claim 9, Ohnuki and Yang disclose the claimed invention discussed in claim 8.

Ohnuki discloses differences between currents through said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, Ohnuki does not disclose controlling duty cycles of said two switching units.
	Nevertheless, Yang discloses switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a two switching units for operating battery cells and to improve operation of the battery pack.
However, the combination does not disclose controlling duty cycles.
Nevertheless, Kudo discloses controlling duty cycles (duty cycle control method and equalization switching of 3 single battery unit 222 for switching and enables it to be switched on and process duty cycle control method [0312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Kudo to incorporate controlling duty cycles to have a ratio of time a load is on and off a circuit and to improve functionality of the battery pack.

Regarding Claim 11, Ohnuki and Yang disclose the claimed invention discussed in claim 10.

Ohnuki discloses a current and a current of a first converter of said plurality of converters that corresponds to said first battery cell (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]); generating, by said detection unit (as discussed above), a current proportional to a sum of said current and said current of said first converter (a potential of the middle point is set to a reference potential, each of the discharge type constant current circuits is provided for each of the cell modules on a higher potential side of the middle point and outputs a current representative of a voltage of the cell module; first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]).
	However, the combination does not disclose said compensation circuit comprises a detection unit and a compensation unit, wherein said generating comprises: sampling, by said detection unit generating, by said compensation unit, said compensation current proportional to said reference current; and compensating said current.
	Nevertheless, Kudo discloses compensation circuit and a compensation unit (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]), wherein said generating comprises: sampling, by said compensation unit, said compensation current proportional to said reference current; and compensating said current (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki  and Yang in view of Kudo to incorporate a compensation circuit and a detection unit for maintaining good voltage detection and to improve the voltage/current output of the cells.

Regarding Claim 16, Ohnuki and Yang disclose the claimed invention discussed in claim 15.

Ohnuki discloses differences between currents through each battery cell of said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, Ohnuki does not disclose controlling duty cycles of said two switching units.
	Nevertheless, Yang discloses switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a two switching units for operating battery cells and to improve operation of the battery pack.
However, the combination does not disclose controlling duty cycles.
Nevertheless, Kudo discloses controlling duty cycles (duty cycle control method and equalization switching of 3 single battery unit 222 for switching and enables it to be switched on and process duty cycle control method [0312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Kudo to incorporate controlling duty cycles to have a ratio of time a load is on and off a circuit and to improve current output of the battery pack.

Regarding Claim 22, Ohnuki and Yang disclose the claimed invention discussed in claim 21.
Ohnuki discloses differences between currents through said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, Ohnuki does not disclose controlling duty cycles of said two switching units.
	Nevertheless, Yang discloses switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a two switching units for operating battery cells and to improve operation of the battery pack.
However, the combination does not disclose controlling duty cycles.
Nevertheless, Kudo discloses duty cycles (duty cycle control method and equalization switching of 3 single battery unit 222 for switching and enables it to be switched on and process duty cycle control method [0312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Kudo to incorporate controlling duty cycles to have a ratio of time a load is on and off a circuit and to improve functionality of the battery pack.

Regarding Claim 24, Ohnuki and Yang disclose the claimed invention discussed in claim 23.

Ohnuki discloses an operating current and a current of a first converter of said plurality of converters that corresponds to said first battery cell (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]); generating, by said detection unit (as discussed above), a current proportional to said operating current and said sampling current of said first converter (a potential of the middle point is set to a reference potential, each of the discharge type constant current circuits is provided for each of the cell modules on a higher potential side of the middle point and outputs a current representative of a voltage of the cell module; first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]).
	However, the combination does not disclose said compensation circuit comprises a detection unit and a compensation unit, wherein said generating comprises: sampling, by said detection unit generating, by said compensation unit, said compensation current proportional to said reference current; and compensating said current though said first path that corresponds to said first battery cell.
	Nevertheless, Kudo discloses compensation circuit comprises and a compensation unit (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]), wherein said generating comprises: sampling, by said detection unit generating, by said compensation unit, said compensation current proportional to said reference current; and compensating said current (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki  and Yang in view of Kudo to incorporate a compensation circuit and a detection unit for maintaining good voltage detection and to improve the voltage/current output of the cells. 
Regarding Claim 25, Ohnuki and Yang disclose the claimed invention discussed in claim 23.

Ohnuki discloses generating a current through a cathode of said top battery cell to an anode of said top battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10 [0067]), a difference between a current through said top battery cell and currents through other battery cells of said plurality of battery cells (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
However, the combination does not disclose a compensation circuit.
Nevertheless, Kudo discloses compensation circuit (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki  and Yang in view of Kudo to incorporate a compensation circuit for maintaining good voltage detection and to improve the voltage/current output of the cells. 

Regarding Claim 26, Ohnuki and Yang disclose the claimed invention discussed in claim 25.

	Ohnuki discloses wherein said controller is operable for detecting a voltage of said each battery cell of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010) and for enabling said converter that corresponds to said top battery cell In the cell voltage detecting circuit 12, backflow prevention diodes D1-D5 are inserted so as to allow currents to pass in a direction from the discharge type constant current circuits VC1-VC5, which are connected to the cell modules B1-B5 on the higher potential side of a switch SW1, to the current-voltage converter circuits CV1-CV5 [0065]), wherein said converter receives said operating current and said sampling current from said top battery cell (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]) and said sampling current from said top battery cell (as discussed above).
However, the combination does not disclose a compensation circuit that generates said balancing current proportional to a sum of said operating current. 
Nevertheless, Kudo discloses compensation circuit comprises and a compensation unit (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki  and Yang in view of Kudo to incorporate a compensation circuit and a detection unit for maintaining good voltage detection and to improve the voltage/current output of the cells. 

	Claims 5-6, 8, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki, Yang, and further in view of Omagari et al. (US20090179650) hereinafter referred to as ‘Omagari’.

	Regarding Claim 5, Ohnuki and Yang disclose the claimed invention discussed in claim 1.

Ohnuki discloses a current and a current of a first converter of said plurality of converters corresponding to a battery cell of said plurality of battery cells (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]),  a difference between a current through a first path of said plurality of first paths that corresponds to said first converter and a current through a path of said plurality of paths that corresponds to said first converter (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, the combination does not disclose duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter.
	Nevertheless, Omagari discloses duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current through and to provide current for the second path.

	Regarding Claim 6, Ohnuki and Yang disclose the claimed invention discussed in claim 5.

Ohnuki discloses generating a current according to said current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said current is proportional to said current; and generating a current according to said current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said current is proportional to said current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said current and said current flow through said first path that corresponds to said first converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), and wherein said current and said current flow though said path that corresponds to said first converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]).
However, the combination does not disclose a mirroring unit.
	Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

	Regarding Claim 8, Ohnuki and Yang disclose the claimed invention discussed in claim 5.

Ohnuki discloses selectively turning on a switching unit ( as discussed above) that corresponds to said first battery cell ( as discussed above), to enable said first converter while the other converters of said plurality of converters are disabled (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]); duplicate said current through said first path that corresponds to said first converter (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]); and detecting, by said first converter, a voltage of said first battery cell (…a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules…current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit into a voltage [0017]).
However, Ohnuki does not disclose a mirroring unit and a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells.
	However, the combination does not disclose a mirroring unit.
Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

Regarding Claim 18, Ohnuki and Yang disclose the claimed invention discussed in claim 14.

Ohnuki discloses an operating current and a current of a first converter of said plurality of converters corresponding to a first battery cell of said plurality of battery cells (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), a difference between a current through a first path of said plurality of first paths that corresponds to said first converter and a current through a path of said plurality of paths that corresponds to said first converter (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]).
	However, the combination does not disclose duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter.
	Nevertheless, Omagari discloses duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said path that corresponds to said first converter (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

Regarding Claim 19, Ohnuki and Yang disclose the claimed invention discussed in claim 18.

Ohnuki discloses generating a first duplicated current according to said operating current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said current is proportional to said operating current; and generating a current according to said current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said current is proportional to said current (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]), wherein said operating current and said current flow through said first path that corresponds to said first converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]), and wherein said current and said current flow though said path that corresponds to said first converter (On the other hand, with respect to the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1, because a potential of each of minus terminals of the cell modules B1-B5 drops to a lower potential than that of each of reference points (ground) of the corresponding current-voltage converter circuits CV1-CV5 by a load resistor R1, a backward voltage is applied to each of the diodes D1-D5 each of which connects each of the discharge type constant current circuits VC1-VC5 to each of the current-voltage converter circuits CV1-CV5 in a forward direction. Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]).
	However, the combination does not disclose a mirroring unit.
	Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

Regarding Claim 20, Ohnuki and Yang disclose the claimed invention discussed in claim 19.

Ohnuki discloses said mirroring unit comprises a first branch, a second branch, and a third branch; said sampling current flows through said first branch; said second branch is operable for generating said first duplicated current; said current flows to said branch from said path that corresponds to said first converter (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]); said third branch is operable for generating said second duplicated current; and said second duplicated current flows to said third branch from said second path that corresponds to said first converter (In the discharge type constant current circuit VC1, the module voltage V1 of the cell module B1 is divided by resistors R11 and R12, and a current having a value of (divided voltage VR11/resistor R13) flows through the P-channel FET (M1). In this way, through the P-channel FET (M1), an output current Jout, which is proportional to the module voltage V1 of the cell module B1, is outputted from an output terminal lout of the discharge type constant current circuit VC1 [0039]; Therefore, because a backward current is prevented from flowing from each of the current-voltage converter circuits CV1-CV5 to each of the discharge type constant current circuits VC1-VC5 by each of the diodes D1-D5, a current which causes a discharge at each of the cell modules B1-B5 is not generated [0070]; Fig.1).
However, the combination does not disclose a mirroring unit.
	Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

Regarding Claim 21, Ohnuki and Yang disclose the claimed invention discussed in claim 18.

Ohnuki discloses selectively turning on a switching unit ( as discussed above) that corresponds to said first battery cell ( as discussed above), to enable said first converter while the other converters of said plurality of converters are disabled (first current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit to a voltage [0010]); duplicate said current through said first path that corresponds to said first converter (That is, each of anodes of the diodes D1-D5 is connected to each of the discharge type constant current circuits VC1-VC5 on the higher potential side of the switch SW1 to cut off the middle point, and each of cathodes of the diodes D1-D5 is connected to each of the corresponding current-voltage converter circuits CV1-CV10. [0067]); and detecting, by said first converter, a voltage of said first battery cell(…a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules…current-voltage converter circuits each of which is provided for each of the discharge type constant current circuits and converts the current outputted from the discharge type constant current circuit into a voltage [0017]).
However, Ohnuki does not disclose a mirroring unit and a plurality of switching units.
	Nevertheless, Yang discloses a plurality of switching units (The method uses a flying capacitor for storing a voltage of a battery, a plurality of switches, and an analog switch that includes the flying capacitor and a first diode for protecting a voltage source from a surge current [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki in view of Yang to incorporate a plurality of switching units for increasing the voltage of the battery pack and to improve the voltage/current output of the cells.
	However, the combination does not disclose a mirroring unit.
Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki, Yang, Omagari, and Kudo.


Regarding Claim 23, Ohnuki and Yang disclose the claimed invention discussed in claim 14.

	Ohnuki discloses wherein said plurality of battery cells comprises a top battery cell (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010), an operating current and a current of a converter of said plurality of converters that corresponds to said top battery cell (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]), a difference between a current through a first path of said plurality of first paths that corresponds to said converter and a current through a path of said plurality of paths that corresponds to said converter (Therefore, although a large potential difference is generated between each of the induction type constant current circuits VS6-VS10 connected to each of the cell modules B6-B10 on the lower potential side of the switch SW1 and each of the current-voltage converter circuits SV6-SV10, because each of the diodes D6-D10 inserted between each of the induction type constant current circuits VS6-VS10 and each of the current-voltage converter circuits SV6-SV10 prevents a backward current, a discharge current from each of the cell modules B6-B10 is suppressed [0079]), and generating a current to compensate a current though a first path of said plurality of first paths that corresponds to a first battery cell of said plurality of battery cells (a first aspect of the present invention, there is provided a cell module voltage detecting apparatus connected to a battery pack made up of a plurality of serially connected cell modules each of which is made up of one or more cells [0010).
However, the combination does not disclose a mirroring unit and compensation circuit.
	Nevertheless, Omagari discloses a mirroring unit (In monitoring current/monitoring voltage converter 22, when primary current mirror monitoring current a*I.sub.M flows in NMOS transistor 38, due to the current mirroring of current mirror circuit 38, 40, current ab*I.sub.M (hereinafter referred to as first secondary current mirror monitoring current ab*I.sub.M), which is proportional to said primary current mirror monitoring current a*I.sub.M at the desired current mirror ratio b, flows in the series circuit of MOS transistor 40 and resistor 44 [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki and Yang in view of Omagari to incorporate duplicating, by a mirroring unit and wherein said mirroring unit is coupled to said second path that corresponds to said first converter for generating current and providing it for the second path.
However, the combination does not disclose compensation circuit.
Nevertheless, Kudo discloses compensation circuit (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]), wherein said generating comprises: sampling, by said compensation unit, said compensation current proportional to said reference current; and compensating said current (a plurality of voltage detection lines, which is used to measure the voltage between the terminals of the battery unit, the battery unit of the positive electrode and the negative electrode are respectively connected with the first control device [0019]; to enable the junction temperature is in the range of 0 degrees centigrade to 40 degrees centigrade, maintaining good voltage detection precision of the design unit controller IC300, the coefficient Fbs can be capable of balancing temperature change of the on-resistance Rbs switching 222 non-parallax in the temperature range of manners, such as through additional temperature compensation circuit and the like designed equalization switch 222 [0205]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnuki, Yang, and Omagari, in view of Kudo to incorporate a compensation circuit and a detection unit for maintaining good voltage detection and to improve the voltage/current output of the cells. 

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ju-Hyun Kang (US20100237872) discloses a plurality of battery cells that are connected in series or in parallel. 
Song Moon Sik (KR20140106070) discloses a plurality of switches with battery cells.
Rachid Yazami (US20160146895) discloses cathodes and anodes for an electrochemical cell with a monitoring circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863